Citation Nr: 9920722	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-0714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tendinitis of the 
tendinous attachment of the sternocleidomastoid at its 
mastoid attachment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1992 to 
June 1996.

This matter arises from an October 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied service connection for 
TMJ syndrome.  The veteran subsequently amended his claim to 
include tendinous attachment of the sternocleidomastoid.  He 
was issued a supplemental statement of the case on the 
amended issue in September 1998.  The case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.

The Board notes that the veteran's appeal included a claim 
for service connection for low a low back condition which was 
granted in February 1997.  Although the RO has certified for 
appeal the rating assigned to the veteran's back disability 
it has not been appealed.  The veteran's appeal of the denial 
of service connection was satisfied by RO's February 1997 
decision, and there remains no controversy as to that issue.  
See Thomas v. Brown, 9 Vet. App. 269 (1996).  If the veteran 
wishes to contest the assigned non-compensable rating, he 
must initiate an appeal with a timely notice of disagreement.  
See Grantham v. Brown, 114 F.3d 1156, 1158 (1997); Holland v. 
Gober, 10 Vet. App. 433 (1997).   


FINDINGS OF FACT

1.  The veteran reported injury to his jaw during service 
from his "pressure point training" as part of law 
enforcement instruction.  

2.  The veteran was treated during service for an inflamed 
and tender right temporomandibular joint (TMJ).

3.  The veteran's currently diagnosed tenderness of the 
sternocleidomastoid ligament is related to military service.


CONCLUSION OF LAW

Tendinitis of the tendinous attachment of the 
sternocleidomastoid at its mastoid attachment was incurred 
during military service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran has alleged that the pain and pressure he feels 
under his ear is the result of injury sustained during 
service from "pressure point training" during his 
instruction in law enforcement.  He contends that his 
training was conducted by applying pressure to the area just 
below his ear, resulting in a current disability.  His 
service medical records show treatment for an inflamed and 
tender right TMJ in December 1995.  The veteran was 
prescribed medication but no diagnosis was provided.  The 
separation examination report of April 1996 did not reflect 
complaints or clinical findings regarding the veteran's TMJs 
or jaw.  However, a September 1996 VA dental examination 
indicated a diagnosis of myofascial pain without evidence of 
TMJ abnormality.   

In August 1997 the veteran was evaluated by a private dentist 
who found that the veteran's mandibular range of motion was 
completely within normal limits and return was to normal 
occlusion.  There were no joint noises auscultated and the 
masticatory muscles were firm and nontender.  The dentist 
noted that palpation of the attachment of the 
sternocleidomastoid (SCM) to the mastoid on the right 
appeared to be tender and uncomfortable for the veteran.  His 
opinion was that this, rather than the TMJ was the source of 
discomfort.  He stated that he believed the veteran's problem 
was related to the tendinous attachment of the SCM to the 
mastoid, which "may very well have been related to previous 
injury."  He found no evidence of a neurologic process and 
he recommended a physical therapy approach.  

Subsequent VA outpatient records of March 1998 and June 1998 
reflect the veteran's complaints of pain and a diagnosis of 
TMJ syndrome based upon his report of bilateral TMJ pain.  A 
VA examination of July 1998 noted the veteran's complaints of 
pain but physical examination was normal.  There was no 
formal examination of the jaw and no diagnosis was offered. 

In reviewing the evidence of record, the Board concludes that 
the evidence supports entitlement to service connection for 
tendinitis of the sternocleidomastoid ligament.  The Board 
accepts the veteran's report of events during service.  See 
King v. Brown, 5 Vet. App. 19 (1993).  While there is no 
record of a specific injury related to pressure point 
training, a private physician has related the veteran's 
current condition to injury during service.  Moreover, 
although the condition has been diagnosed as TMJ syndrome, 
myofascial pain, and tendinitis, the veteran's report and 
location of symptoms has not changed.  As is apparent from 
the record, the disability that he complains of had its onset 
during service and has continued with the same reported 
symptomatology since separation from service.  Accordingly, 
the Board finds that service connection for tendinitis of the 
sternocleidomastoid ligament is warranted. 


ORDER

Entitlement to service connection for tendinitis of the 
tendinous attachment of the sternocleidomastoid at its 
mastoid attachment is granted.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

